DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 11/9/2018.  Currently claims 1-20 are pending and claims 1 and 15 are independent.  Priority to provisional application 62/584,050 filed on 11/9/2017 is acknowledged.
	
	
Information Disclosure Statement
No information disclosure statement (IDS) was submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, no IDS is being considered by the Examiner.

Claim Objections
Claims 7 and 9 objected to because of the following informalities:  They appear to erroneously include the drawing number after system (“System 10”) when none of the other claims include this notation.  It appears to Examiner to be a typo and with be examined accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites the limitation “the happening of a predetermined condition.”  There is insufficient antecedent basis for this limitation (the happening) in the claim.  Appropriate correction required.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an 
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-14) are directed to a statutory category, namely a system/machine.  Claim 15 and its dependent claims (claims 16-20) are directed to a statutory category, namely a method.  
Step 2A (Prong 1): Claims 1 and 15, which are substantially similar claims to one another, are directed to the abstract idea of “Mental Processes”, or more particularly, “Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (See MPEP 2106).”  In this application that refers to using a computer system to evaluate the satisfaction of a user.  The abstract elements of claims 1 and 15, recite in part “Measure a condition…Store the value…Present prompt to request information…Transmit data to server…Analyze data…Report score…”.  Dependent claims 2 and 16, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Data elements include environmental data…”.   Dependent claims 3 and 17, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Data elements include user data …”.  Dependent claims 4-14 add to the abstract idea the following limitations which recite in part “Prompt at predetermined times…Prompt at random times…Prompt upon manual request…Prompt includes an audio indicator…Prompt includes a visual indicator…Prompt includes a tactile indicator… Receive feedback data using numbers…Receive feedback data using 
Step 2A (Prong 2):  Independent claims 1 and 15, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Wearable device…Output device…Input device…Communication interface…Server…Reporting interface…Sensor…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  Examiner will note, however, that the element of a “wearable device” does move the claim as a whole closer to being integrated into a practical application, however the term “wearable device” is simply too broad to effectively accomplish that.  Examiner suggests including additional structural elements to clearly limit the claims to a specific and defined “wearable device.”
  Additionally, dependent claims 2-14 and 16-20 do not include any further additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1 and 15, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the ”  
Additionally, dependent claims 2-14 and 16-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (USPGPUB 2016/0166197) in view of Barr (USPGPUB 2007/0192163).
Regarding claim 1, Venkatraman discloses a system for gathering and displaying data comprising: a wearable device to be worn by the wearer while performing the job, and including a sensor configured to measure an associated condition (Venkatraman ¶22 - The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)), and with said wearable device configured to store a plurality of data elements each containing a value associated with said associated condition at a given time, each of said data elements being one of an environmental data element with said value being associated with an environmental condition (Venkatraman ¶26 - The wearable device 10 may also measure or calculate metrics related to the environment around the user (e.g., with the one or more environmental sensor(s) 150), or a user data element with said value being associated with a user condition (Venkatraman ¶25 - The wearable device 10 may collect one or more types of physiological and/or environmental data from the one or more biometric sensor(s) 160), or a feedback data element with said value being associated with the wearer's job satisfaction; said wearable device including an output device configured to present a prompt to the wearer requesting specific information from the wearer, and said wearable device including an input device configured to receive said value (Venkatraman ¶22 - The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone)).
Venkatraman lacks gathering and displaying data related to a wearer's satisfaction in performing a job; a first communications interface configured to transmit said data elements to a server, with said server configured to store and analyze said data elements and to determine one of a job satisfaction score or a correlation score for the wearer, with said job satisfaction score based upon said feedback data elements, and with said correlation score indicating a degree of correlation between said feedback data elements and one or more of said environmental data elements and said user data elements; a reporting interface in communication with said server and configured to report said one of said job satisfaction score or said correlation score.
Barr, from the same field of endeavor, teaches gathering and displaying data related to a wearer's satisfaction in performing a job (Barr ¶10 - The present invention provides satisfaction metrics useful for measuring participant satisfaction with an attribute and the participant's value of importance for that attribute. Advantageously, the satisfaction metrics of the present invention combine evaluation of an attribute's value with satisfaction with the attribute. In accordance with the present invention, a participant is presented with hierarchies of attributes relating to an organization using a data-gathering interface); a first communications interface configured to transmit said data elements to a server, with said server configured to store and analyze said data elements (Barr ¶168 - preferred medium is a data-gathering interface. Exemplary data-gathering interfaces include, without limitation, internet Web servers, client-server wide area networks (WAN), local area networks (LAN), and touch-tone telephone systems. A Web-based server is accessed by an open Internet web server or a closed organizational Intranet web server) and to determine one of a job satisfaction score or a correlation score for the wearer (Barr ¶ABS - A weighted satisfaction score can be computed from the relative values and raw satisfaction scores of the general and specific attributes), with said job satisfaction score based upon said feedback data elements, and with said correlation score indicating a degree of correlation between said feedback data elements and one or more of said environmental data elements and said user data elements (Barr ¶31 - Advantageously, the satisfaction metrics of the present invention provide the user with a means for assigning value and degree of satisfaction to each attribute 16. The satisfaction metric of FIG. 1 further receives the assessed attributes from a participant 18 {i.e. feedback}. The satisfaction metric includes a means for weighting the degree of satisfaction with the valuation 20 {i.e. correlation}); a reporting interface in communication with said server and configured to report said one of said job satisfaction score or said correlation score (Barr ¶25 - FIG. 8 illustrates a group report displaying weighted group results of the overall satisfaction of the entire group of participants who were administered a satisfaction metric that focused on employee satisfaction with their job and company).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been 
Regarding claim 2, Venkatraman in view of Barr discloses data elements include an environmental data element containing a value associated with an environmental condition; and wherein said environmental condition is selected from a group comprising: light level, light type, sound level, air quality, temperature, and humidity (Venkatraman ¶26 - The wearable device 10 may also measure or calculate metrics related to the environment around the user (e.g., with the one or more environmental sensor(s) 150), such as, for example, barometric pressure, weather conditions (e.g., temperature, humidity, pollen count, air quality, rain/snow conditions, wind speed), light exposure (e.g., ambient light, ultra-violet (UV) light exposure, time and/or duration spent in darkness), noise exposure, radiation exposure, and/or magnetic field).
Regarding claim 3, Venkatraman in view of Barr discloses data elements include a user data element containing a value associated with a user condition; and wherein said user condition is selected from a group comprising: body temperature, heart rate, oxygen saturation, and blood pressure (Venkatraman ¶25 - The wearable device 10 may collect one or more types of physiological and/or environmental data from the one or more biometric sensor(s) 160...The wearable device 10 may measure or calculate other physiological metric(s) in addition to, or in place of, the user's step count. Such physiological metric(s) may include, but are not limited to: energy expenditure (e.g., calorie burn; floors climbed and/or descended); heart rate; heartbeat waveform; heart rate variability; heart rate recovery; location and/or heading (e.g., via through a global positioning system (GPS), global navigation satellite system (GLONASS), or a similar system; elevation); ambulatory speed and/or distance traveled; step count; swimming lap count; swimming stroke type and count detected; bicycle distance and/or speed; blood pressure; blood glucose; skin conduction; skin and/or body temperature; muscle state measured via electromyography; brain activity as measured by electroencephalography; weight; body fat; caloric intake; nutritional intake from food; medication intake; sleep periods (e.g., clock time, sleep phases, sleep quality and/or duration); pH levels; hydration levels; respiration rate; and/or other physiological metrics).
Regarding claim 4, Venkatraman in view of Barr discloses said wearable device is configured to present said prompt to the wearer at predetermined times (Venkatraman ¶66 - After the meditation exercise is completed, the processor 120 may again prompt {i.e. predetermined time} the user to input their assessment).
Regarding claim 5, Venkatraman in view of Barr discloses said wearable device is configured to present said prompt to the wearer at random times (Venkatraman ¶69 - At block 710, the processor 120 prompts the user, via the user interface 110, to perform a meditation exercise in response to determining that the user's movements are within the tolerance range for movement {i.e. random time}).
Regarding claim 6, Venkatraman in view of Barr discloses said wearable device is configured to present said prompt to the wearer upon manual request or upon the In some embodiments, the processor 120 may prompt the user to input their assessment of their current stress level before the meditation exercise has begun {i.e. predetermined condition}).
Regarding claim 7, Venkatraman in view of Barr discloses wherein said prompt includes an audio indicator (Venkatraman ¶28 - the user prompt may be communicated to the user by producing an audible prompt to the user via a sound-producing circuit).
Regarding claim 8, Venkatraman in view of Barr discloses said prompt includes a visual indicator (Venkatraman ¶28 - This prompt may be communicated to the user via a display of the user interface 110 or an external display of a client device 20. In one example, the display of the user interface 110 or the external display of a client device 20 may include a light-emitting circuit).
Regarding claim 9, Venkatraman in view of Barr discloses said prompt includes a tactile indicator (Venkatraman ¶28 - the user prompt may be communicated to the user by…producing a haptic communication to the user via a haptic drive circuit.).
Regarding claim 10, Venkatraman in view of Barr discloses input device of said user interface is configured to receive said feedback data from the wearer as a numeric value (Venkatraman ¶66 - For example, the processor 120 may display a user interface via the wearable device 10 (e.g., see user interface 110 in FIG. 1A) or another device (e.g., client device 20), where the displayed user interface enables the user to rate their stress level as a value in a range of values (e.g., 1 to 10, 1 to 100, etc.)).
Regarding claim 11, Venkatraman in view of Barr discloses a system for gathering and displaying data comprising: a wearable device to be worn by the wearer while performing the job, and including a sensor configured to measure an associated The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)).
Barr further teaches input device of said user interface is configured to receive said feedback data using a graphic indicator (Barr ¶15 - FIG. 2 illustrates ten different icons that a participant may select to indicate his or her degree of satisfaction with the queried attribute in a specific embodiment of a satisfaction metric).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been administered, and that can be accurately scored (Barr ¶9)”.   Additionally, Venkatraman further details that “The method may involve determining a performance score indicating the user's performance (Venkatraman ¶ABS)” so it would be obvious to consider including the additional satisfaction metric techniques that Barr discloses because it would improve the accuracy of the scoring disclosed in Venkatraman.
Regarding claim 12, Venkatraman in view of Barr discloses a system for gathering and displaying data comprising: a wearable device to be worn by the wearer while performing the job, and including a sensor configured to measure an associated condition (Venkatraman ¶22 - The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)).
Barr further teaches said output device is configured to present one or more questions and wherein said input device is configured to receive said feedback data as answers to the one or more questions (Barr ¶170 - The pages of the Web-based embodiment are written in HTML (Hyper Text Markup Language) and prompt the participant with a plurality of survey questions).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been administered, and that can be accurately scored (Barr ¶9)”.   Additionally, Venkatraman further details that “The method may involve determining a performance score indicating the user's performance (Venkatraman ¶ABS)” so it would be obvious to consider including the additional satisfaction metric techniques that Barr discloses because it would improve the accuracy of the scoring disclosed in Venkatraman.
Regarding claim 13, Venkatraman in view of Barr discloses a system for gathering and displaying data comprising: a wearable device to be worn by the wearer while performing the job, and including a sensor configured to measure an associated condition (Venkatraman ¶22 - The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)).
Barr further teaches input device includes a decline input to allow acknowledging said prompt and to decline to provide said feedback data (Barr ¶18 - FIG. 3C illustrates the graphical interface screens of FIGS. 3A and 3B after the participant has indicated satisfaction with each specific attribute grouped under the "Pay" hierarchy. This figure further illustrates that an indication of no opinion {i.e. decline feedback} for an attribute will automatically disable the valuation of that attribute).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been administered, and that can be accurately scored (Barr ¶9)”.   Additionally, Venkatraman further details that “The method may involve determining a performance score indicating the user's performance (Venkatraman ¶ABS)” so it would be obvious to consider including the additional satisfaction metric techniques that Barr discloses because it would improve the accuracy of the scoring disclosed in Venkatraman.
Regarding claim 14, Venkatraman in view of Barr discloses a system for gathering and displaying data comprising: a wearable device to be worn by the wearer while performing the job, and including a sensor configured to measure an associated The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)).
Barr further teaches said reporting interface presents a report correlating said feedback data with one or more of said environmental data or said user data or other data regarding the job or the wearer (Barr ¶25 - FIG. 8 illustrates a group report displaying weighted group results of the overall satisfaction of the entire group of participants who were administered a satisfaction metric that focused on employee satisfaction with their job and company).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been administered, and that can be accurately scored (Barr ¶9)”.   Additionally, Venkatraman further details that “The method may involve determining a performance score indicating the user's performance (Venkatraman ¶ABS)” so it would be obvious to consider including the additional satisfaction metric techniques that Barr discloses because it would improve the accuracy of the scoring disclosed in Venkatraman.
Regarding claim 15, Venkatraman discloses a method for gathering and displaying data comprising: a wearable device to be worn by the wearer while The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)); presenting a prompt to the wearer to request information from the wearer regarding job satisfaction (Venkatraman ¶22 - The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone)).
Venkatraman lacks gathering and displaying data related to a wearer's satisfaction in performing a job; storing the value of the associated condition measured by the sensor as one of an environmental data element or a user data element; receiving, by an input device, information regarding the wearer's job satisfaction, and storing the information regarding the wearer's job satisfaction as one or more feedback data elements; transmitting the feedback data element and one or more of the environmental data element or the user data element from the wearable device to a server; analyzing the data elements to determine one of a job satisfaction score or a correlation score for the wearer; and reporting the one of the job satisfaction score or the correlation score by a reporting interface.
Barr, from the same field of endeavor, teaches gathering and displaying data related to a wearer's satisfaction in performing a job (Barr ¶10 - The present invention provides satisfaction metrics useful for measuring participant satisfaction with an attribute and the participant's value of importance for that attribute. Advantageously, the satisfaction metrics of the present invention combine evaluation of an attribute's value with satisfaction with the attribute. In accordance with the present invention, a participant is presented with hierarchies of attributes relating to an organization using a data-gathering interface); storing the value of the associated condition measured by the sensor as one of an environmental data element or a user data element (Barr ¶168 - preferred medium is a data-gathering interface. Exemplary data-gathering interfaces include, without limitation, internet Web servers, client-server wide area networks (WAN), local area networks (LAN), and touch-tone telephone systems. A Web-based server is accessed by an open Internet web server or a closed organizational Intranet web server); receiving, by an input device, information regarding the wearer's job satisfaction, and storing the information regarding the wearer's job satisfaction as one or more feedback data elements (Barr ¶10 - The present invention provides satisfaction metrics useful for measuring participant satisfaction with an attribute and the participant's value of importance for that attribute. Advantageously, the satisfaction metrics of the present invention combine evaluation of an attribute's value with satisfaction with the attribute. In accordance with the present invention, a participant is presented with hierarchies of attributes relating to an organization using a data-gathering interface); transmitting the feedback data element and one or more of the environmental data element or the user data element from the wearable device to a server; analyzing the data elements to determine one of a job satisfaction score or a correlation score for the wearer (Barr ¶168 - preferred medium is a data-gathering interface. Exemplary data-gathering interfaces include, without limitation, internet Web servers, client-server wide area networks (WAN), local area networks (LAN), and touch-tone telephone systems. A Web-based server is accessed by an open Internet web server or a closed organizational Intranet web server); and reporting the one of the job satisfaction score or the correlation score by a reporting interface (Barr ¶25 - FIG. 8 illustrates a group report displaying weighted group results of the overall satisfaction of the entire group of participants who were administered a satisfaction metric that focused on employee satisfaction with their job and company).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been administered, and that can be accurately scored (Barr ¶9)”.   Additionally, Venkatraman further details that “The method may involve determining a performance score indicating the user's performance (Venkatraman ¶ABS)” so it would be obvious to consider including the additional satisfaction metric techniques that Barr discloses because it would improve the accuracy of the scoring disclosed in Venkatraman.
Regarding claim 16, Venkatraman in view of Barr discloses the step of measuring a value of an associated condition by a sensor further includes: measuring a value associated with an environmental condition to which the wearable device is exposed; wherein the step of storing the value of the associated condition measured by the sensor as one of an environmental data element or a user data element includes storing the value associated with the environmental condition as the environmental data The wearable device 10 may also measure or calculate metrics related to the environment around the user (e.g., with the one or more environmental sensor(s) 150), such as, for example, barometric pressure, weather conditions (e.g., temperature, humidity, pollen count, air quality, rain/snow conditions, wind speed), light exposure (e.g., ambient light, ultra-violet (UV) light exposure, time and/or duration spent in darkness), noise exposure, radiation exposure, and/or magnetic field).
Regarding claim 17, Venkatraman in view of Barr discloses the step of measuring a value of an associated condition by a sensor further includes: measuring a value associated with a user condition associated with the wearer; wherein the step of storing the value of the associated condition measured by the sensor as one of an environmental data element or a user data element includes storing the value associated with the user condition as a user data element; and wherein said user condition is selected from a group comprising: body temperature, heart rate, oxygen saturation, and blood pressure (Venkatraman ¶25 - The wearable device 10 may collect one or more types of physiological and/or environmental data from the one or more biometric sensor(s) 160...The wearable device 10 may measure or calculate other physiological metric(s) in addition to, or in place of, the user's step count. Such physiological metric(s) may include, but are not limited to: energy expenditure (e.g., calorie burn; floors climbed and/or descended); heart rate; heartbeat waveform; heart rate variability; heart rate recovery; location and/or heading (e.g., via through a global positioning system (GPS), global navigation satellite system (GLONASS), or a similar system; elevation); ambulatory speed and/or distance traveled; step count; swimming lap count; swimming stroke type and count detected; bicycle distance and/or speed; blood pressure; blood glucose; skin conduction; skin and/or body temperature; muscle state measured via electromyography; brain activity as measured by electroencephalography; weight; body fat; caloric intake; nutritional intake from food; medication intake; sleep periods (e.g., clock time, sleep phases, sleep quality and/or duration); pH levels; hydration levels; respiration rate; and/or other physiological metrics).
Regarding claim 18, Venkatraman in view of Barr discloses a system for gathering and displaying data comprising: a wearable device to be worn by the wearer while performing the job, and including a sensor configured to measure an associated condition (Venkatraman ¶22 - The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)).
Barr further teaches the step of analyzing the data elements to determine one of a job satisfaction score or a correlation score for the wearer further includes analyzing the data elements to determine a job satisfaction score; and wherein the job satisfaction score is based upon one or more of the feedback data elements (Barr ¶31 - Advantageously, the satisfaction metrics of the present invention provide the user with a means for assigning value and degree of satisfaction to each attribute 16. The satisfaction metric of FIG. 1 further receives the assessed attributes from a participant 18 {i.e. feedback}. The satisfaction metric includes a means for weighting the degree of satisfaction with the valuation 20 {i.e. correlation}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been administered, and that can be accurately scored (Barr ¶9)”.   Additionally, Venkatraman further details that “The method may involve determining a performance score indicating the user's performance (Venkatraman ¶ABS)” so it would be obvious to consider including the additional satisfaction metric techniques that Barr discloses because it would improve the accuracy of the scoring disclosed in Venkatraman.
Regarding claim 19, Venkatraman in view of Barr discloses a system for gathering and displaying data comprising: a wearable device to be worn by the wearer while performing the job, and including a sensor configured to measure an associated condition (Venkatraman ¶22 - The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)).
Barr further teaches the step of analyzing the data elements to determine one of a job satisfaction score or a correlation score for the wearer further includes analyzing the data elements to determine a correlation score; and wherein the correlation score Advantageously, the satisfaction metrics of the present invention provide the user with a means for assigning value and degree of satisfaction to each attribute 16. The satisfaction metric of FIG. 1 further receives the assessed attributes from a participant 18 {i.e. feedback}. The satisfaction metric includes a means for weighting the degree of satisfaction with the valuation 20 {i.e. correlation}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been administered, and that can be accurately scored (Barr ¶9)”.   Additionally, Venkatraman further details that “The method may involve determining a performance score indicating the user's performance (Venkatraman ¶ABS)” so it would be obvious to consider including the additional satisfaction metric techniques that Barr discloses because it would improve the accuracy of the scoring disclosed in Venkatraman.
Regarding claim 20, Venkatraman in view of Barr discloses a system for gathering and displaying data comprising: a wearable device to be worn by the wearer while performing the job, and including a sensor configured to measure an associated condition (Venkatraman ¶22 - The patient device 115 may be a wristband, smart watch, or other wearable device. Such a wearable device may query the patient 110 with self-assessment questions (for example, using a speaker and a microphone) and may also directly measure physical qualities about the patient 110 (for example, temperature, heart rate, motion, and so forth)).
Barr further teaches the step of associating the one of the job satisfaction score or the correlation score with one or more metrics describing the wearer's performance in performing the job (Barr ¶31 - Advantageously, the satisfaction metrics of the present invention provide the user with a means for assigning value and degree of satisfaction to each attribute 16. The satisfaction metric of FIG. 1 further receives the assessed attributes from a participant 18. The satisfaction metric includes a means for weighting the degree of satisfaction with the valuation 20).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the feedback methodology/system of Venkatraman by including the satisfaction metric techniques of Barr because Barr discloses “an evaluation system that is easily administered, that can be scored using a valuation system that is applicable to other evaluation methods that have been administered, and that can be accurately scored (Barr ¶9)”.   Additionally, Venkatraman further details that “The method may involve determining a performance score indicating the user's performance (Venkatraman ¶ABS)” so it would be obvious to consider including the additional satisfaction metric techniques that Barr discloses because it would improve the accuracy of the scoring disclosed in Venkatraman.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624